Citation Nr: 1821330	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-24 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, P.G.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel
INTRODUCTION

The Veteran served on active duty from October 1959 to October 1962. 

This matter comes before the Board of Veterans' (Board) on appeal from an April 2014 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  Subsequently, this appeal was transferred to the Seattle, Washington, RO.

In January 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the Seattle, RO.  A copy of the transcript of this hearing has been obtained and associated with the record.

The Board notes that the RO denied the Veteran's claims in an August 2013 rating decision.  The Veteran did not submit a notice of disagreement within one year of that rating decision, however, he submitted new and material evidence in October 2013.  See 38 C.F.R. § 3.156(b) (2017) (noting that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  The RO then readjudicated the issues on appeal in an April 2014 rating decision, which the Veteran appealed.  Thus, the issues are ones of service connection and are not claims to reopen.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that bilateral hearing loss is related to noise exposure during active service.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that tinnitus is related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. § 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. § 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Claims for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  

At the Board hearing, the Veteran asserted that he currently suffers from bilateral hearing loss and tinnitus as a result of his time in active duty service.  Specifically, the Veteran alleged that his military occupational specialty as an ordinance supply parts specialist exposed him to acoustic trauma while his duties including working in the same facility as mechanics did body work on vehicles.  The Veteran reported that he did not use hearing protection during service.  He also reported that after service discharge, he worked in the family furniture business as an owner and then as a salesman for a furniture store.  He had a hobby of sporadically building things in his workshop, with the use of hearing protection.  

First, the Board finds that there are current hearing loss and tinnitus disabilities.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  A July 2013 VA examination report noted a diagnosis of hearing loss for VA purposes and bilateral tinnitus.  

Second, the Board finds that although hearing loss and tinnitus were not diagnosed during service, there was noise exposure during active duty.  See 38 C.F.R. 
§ 3.303(a); Holton, 557 F.3d at 1366.  The Veteran's service treatment records are absent of complaint, treatment, or diagnosis for hearing problems.  Furthermore, the Veteran's August 1962 service separation examination did not diagnosed hearing loss for VA purposes.  But, the Veteran has reported noise exposure, and it is consistent with the circumstances of his service.  38 U.S.C. § 1154 (b) (2012).  According to the Veteran's military personnel records, his military occupational specialty was an ordinance supply specialist.  Furthermore, the Board finds that the Veteran's testimony regarding noise exposure is both competent and credible as loud noises is capable of lay observation and he has been consistent in his reports. report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Thus, the remaining issue for resolution is nexus.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  The Veteran underwent a VA audiology examination in July 2013. The VA examiner determined that it was less likely than not that the hearing loss was due to active service, noting the normal hearing at discharge and his significant history of noise exposure from civilian work with power tools.  Regarding tinnitus, the examiner found that it was less likely than not due to active service as the STRs were silent for tinnitus, and it is intermittent as reported by the Veteran.

A September 2013 private opinion was also submitted.  Dr. WA noted that he obtained full medical history from the Veteran and reviewed medical records.  Dr. WA opined that the hearing loss more likely than not began during active service and that tinnitus was as likely as not associated with the hearing loss.  Dr. WA noted that he did not have the induction and separation evaluations to review, so could not speculate as to the quantity of hearing impairment inflicted by service.  Dr. WA also noted that the Veteran was not exposed to excessively harmful noise during his post-military career that may have provoked such a significant hearing impairment. 

The Board finds that the most probative evidence of record demonstrates that hearing loss and tinnitus are related to service.  The VA examination report provided a negative nexus opinion, and the private examination report provided a positive nexus opinion.  The VA examination is inadequate, as the Veteran reported at the Board hearing that he did not have significant post-service noise exposure; rather, he worked as a salesman.  Thus, the Board does not accord that opinion probative value.  The private opinion, although the examiner did not have the claims file, was provided upon a full medical history, and as the Veteran noted at the Board hearing, a full history of his noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board thus assigns this opinion significant probative value because the provided positive opinion was based on acceptance of the Veteran's competent and credible account of in-service injury and symptomatology, consideration and analysis of pertinent medical evidence, and the physicians' medical expertise.  

Accordingly, based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted subject to the regulations governing the payment of VA monetary benefits.

Entitlement to service connection for bilateral tinnitus is granted subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


